Opinion issued December 5, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00988-CR
____________

EX PARTE SCOTT DALE MARSEE, Appellant



On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 920,520



MEMORANDUM  OPINION
 Appellant filed a pro se motion to dismiss the appeal.  The motion complies
with amended Rule 42.2(a) of the Texas Rules of Appellate Procedure.  See 63 Tex.
B.J. 789 (Tex. Crim. App. 2000).  We have not yet issued a decision.  Accordingly,
the appeal is dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Lee Duggan, Jr., retired  Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.